PER CURIAM.
We do not have jurisdiction to entertain this appeal because the notice of appeal was not timely filed.
Appellant’s postconviction proceeding [Rule 27.26, V.A.M.R.] was dismissed by the Circuit Court of Howell County on September 27, 1976. Being a civil proceeding [State v. Gullett, 411 S.W.2d 227 (Mo.1967)] the judgment became final for purposes of appeal thirty days after its entry. Rule 81.05, V.A.M.R. Notice of appeal was due to be filed within ten days after the judgment became final. Rule 81.04, V.A.M.R.
Here, the order of dismissal became final on October 27,1976. The ten day period for filing a notice of appeal expired November 8, 1976.
Appellant’s notice of appeal, filed December 13, 1976, was out of time. No application for an appeal out of time has been made or granted pursuant to Rule 81.07(a), V.A.M.R.
The state’s motion to dismiss this appeal for lack of jurisdiction is sustained and the appeal is dismissed. State v. Lindner, 498 S.W.2d 754 (Mo. banc 1973); Johnson v. State, 521 S.W.2d 479 (Mo.App.1975).
All concur.